Judgment unanimously modified on the law and as modified affirmed and matter remitted to Steuben County Court for resentencing. Memorandum: Defendant contends that County Court erred in sentencing him as a predicate felon without affording him an opportunity to controvert the allegations in the predicate felony statement. Before a defendant may be sentenced as a predicate felon, he must receive a copy of the statement and the court must ask him whether he wishes to controvert any allegation therein (see, CPL 400.21 [3]). Here, after the court read the statement to defendant and asked whether he was the individual so convicted, defense counsel raised a procedural objection before defendant responded. The court sustained the objection and the matter was adjourned. Thereafter, defendant was not asked whether he wished to controvert the allegations in the statement. Because the court failed to comply with CPL 400.21 (3), we modify the judgment by vacating the sentence imposed and remit the matter to Steuben County Court for resentencing.
We have reviewed the remaining contentions of defendant and conclude that they are without merit. (Appeal from Judgment of Steuben County Court, Bradstreet, J.—Sexual Abuse, 1st Degree.) Present—Denman, P. J., Lawton, Wesley, Balio and Boehm, JJ.